DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to group II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is  one or more helical threads on a distal outer surface portion of the polymer cover of the shaft body, the one or more helical threads configured to urge movement of the shaft body within vasculature via rotation applied to the shaft body's proximal end; and an outer wrapper covering the one or more helical threads, the outer wrapper including a thermoplastic elastomer configured to shrink upon heating.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2005/0222585,U.S. Publication No. 20100076264, U.S. Publication No. 2016/0346508, U.S. Publication No. 2016/0101261  however these reference(s) do not disclose the device as claimed or described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783